  Case 17-38457         Doc 26     Filed 04/16/19 Entered 04/16/19 09:33:25              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-38457
         KARIEEM HASSAN

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 12/30/2017.

         2) The plan was confirmed on 02/21/2018.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
03/14/2019.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/13/2019.

         6) Number of months from filing to last payment: 13.

         7) Number of months case was pending: 16.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 17-38457        Doc 26      Filed 04/16/19 Entered 04/16/19 09:33:25                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor             $3,026.78
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $3,026.78


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,866.70
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $138.32
    Other                                                                  $21.76
TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,026.78

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
AFNI INC                       Unsecured      2,852.00            NA              NA            0.00       0.00
AT&T SERVICES INC              Unsecured      1,000.00            NA              NA            0.00       0.00
BANK OF AMERICA                Unsecured         350.00           NA              NA            0.00       0.00
CITY OF CHICAGO DEPT OF ADMINS Unsecured            NA         716.96          716.96           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured      2,800.00            NA              NA            0.00       0.00
COMCAST                        Unsecured         205.00           NA              NA            0.00       0.00
CONTRACT CALLERS               Unsecured         624.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT     Unsecured         756.00      1,897.00        1,897.00           0.00       0.00
CREDITORS DISCOUNT & AUDIT     Unsecured         683.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT     Unsecured         458.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT     Unsecured         302.00           NA              NA            0.00       0.00
CREDITORS DISCOUNT & AUDIT     Unsecured         302.00           NA              NA            0.00       0.00
ENHANCED RECOVERY CO L         Unsecured      1,130.00            NA              NA            0.00       0.00
ENHANCED RECOVERY CO L         Unsecured      1,102.00            NA              NA            0.00       0.00
HAYES BEER DISTRIBUTION CO     Unsecured      6,479.55            NA              NA            0.00       0.00
INTERNAL REVENUE SERVICE       Priority       8,000.00       1,575.27        1,575.27           0.00       0.00
INTERNAL REVENUE SERVICE       Unsecured            NA     11,272.07        11,272.07           0.00       0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         900.00           NA              NA            0.00       0.00
MERCHANTS CREDIT GUIDE CO      Unsecured         856.00           NA              NA            0.00       0.00
NATIONWIDE CREDIT & COLLECTION Unsecured      8,629.00            NA              NA            0.00       0.00
PINNACLE LLC/RESURGENT         Unsecured      1,190.00            NA              NA            0.00       0.00
ST IL TOLLWAY AUTHORITY        Unsecured         800.00           NA              NA            0.00       0.00
STATE COLLECTION SERVICE       Unsecured         107.00           NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl         Unsecured      4,432.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl         Unsecured      3,054.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl         Unsecured      2,892.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl         Unsecured      1,658.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl         Unsecured      1,237.00            NA              NA            0.00       0.00
U S Dept Of Ed/gsl/atl         Unsecured      1,190.00            NA              NA            0.00       0.00
US DEPT OF EDUCATION           Unsecured      4,751.00     19,445.08        19,445.08           0.00       0.00
VERIZON                        Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 17-38457         Doc 26      Filed 04/16/19 Entered 04/16/19 09:33:25                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim          Claim         Claim        Principal       Int.
Name                               Class    Scheduled       Asserted      Allowed         Paid          Paid
WESTFIELD INSURANCE CO          Unsecured           NA         7,274.25      7,274.25           0.00        0.00
WHEELS FINANCIAL GROUP/1 800 LO Unsecured     10,289.00        9,421.89      9,421.89           0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                $0.00                $0.00
      Mortgage Arrearage                                      $0.00                $0.00                $0.00
      Debt Secured by Vehicle                                 $0.00                $0.00                $0.00
      All Other Secured                                       $0.00                $0.00                $0.00
TOTAL SECURED:                                                $0.00                $0.00                $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00                $0.00                $0.00
       Domestic Support Ongoing                               $0.00                $0.00                $0.00
       All Other Priority                                 $1,575.27                $0.00                $0.00
TOTAL PRIORITY:                                           $1,575.27                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $50,027.25                   $0.00                $0.00


Disbursements:

        Expenses of Administration                             $3,026.78
        Disbursements to Creditors                                 $0.00

TOTAL DISBURSEMENTS :                                                                           $3,026.78




UST Form 101-13-FR-S (09/01/2009)
  Case 17-38457         Doc 26      Filed 04/16/19 Entered 04/16/19 09:33:25                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
